     Case 2:18-cv-02371-GMN-NJK Document 14 Filed 01/30/19 Page 1 of 11




 1    Marc J. Randazza, NV Bar No. 12265
      Ronald D. Green, NV Bar No. 7360
 2    RANDAZZA LEGAL GROUP, PLLC
 3    2764 Lake Sahara Drive, Suite 109
      Las Vegas, NV 89117
 4    Telephone: 702.420.2001
      ecf@randazza.com
 5

 6    Attorneys for Defendant
      CELSIUS HOLDINGS, INC.
 7
 8                             UNITED STATES DISTRICT COURT

 9                                 DISTRICT OF NEVADA

10
      ROCKSTAR, INC.,                           Case No.: 2:18-cv-02371-GMN-NJK
11
12                Plaintiff,                    DEFENDANT CELSIUS HOLDINGS,
                                                INC.’S ANSWER AND AFFIRMATIVE
13          vs.                                 DEFENSES TO ROCKSTAR, INC.’S
                                                COMPLAINT
14    CELSIUS HOLDINGS, INC.,
15                                              JURY DEMAND
                  Defendant.
16
17
            Defendant, Celsius Holdings, Inc. (“Celsius”) answers Rockstar, Inc.’s
18
      Complaint as follows.
19
                                      INTRODUCTION
20
            1.    Celsius denies the allegations in Paragraph 1.
21
            2.    Celsius denies the allegations in Paragraph 2.
22
                                          PARTIES
23
            3.    Celsius is without sufficient information to admit or deny the
24
      allegations in Paragraph 3 of the Complaint, and therefore denies each
25
      and every allegation in Paragraph 3 of the Complaint.
26
27
28                                            -	1	-	
                           Celsius’ Answer and Affirmative Defenses
                                    2:18-cv-02371-GMN-NJK
     Case 2:18-cv-02371-GMN-NJK Document 14 Filed 01/30/19 Page 2 of 11




 1
            4.    Celsius denies it is a Florida corporation, but admits the
 2
      remaining allegations in Paragraph 4 of the Complaint.
 3
                              JURISDICTION AND VENUE
 4
            5.    Celsius is without sufficient information to admit or deny the
 5
      allegations in Paragraph 5 of the Complaint, and therefore denies each
 6
      and every allegation in Paragraph 5 of the Complaint.
 7
            6.    Celsius admits that it has distributed beverages to companies
 8
      that have sold Celsius beverages in Nevada. The remaining allegations of
 9
      Paragraph 6 are denied.
10
            7.    Celsius is without sufficient information to admit or deny the
11
      allegations in Paragraph 7 of the Complaint, and therefore denies each
12
      and every allegation in Paragraph 7 of the Complaint.
13
                                FACTUAL ALLEGATIONS
14
            8.    Celsius is without sufficient information to admit or deny the
15
      allegations in Paragraph 8 of the Complaint, and therefore denies each
16
      and every allegation in Paragraph 8 of the Complaint.
17
            9.    Celsius is without sufficient information to admit or deny the
18
      allegations in Paragraph 9 of the Complaint, and therefore denies each
19
      and every allegation in Paragraph 9 of the Complaint.
20
            10.   Celsius admits that it was founded in or about 2004.       The
21
      remaining allegations of Paragraph 10 are denied.
22
            11.   Celsius admits that it offers the products for sale depicted in
23
      the Complaint. The remaining allegations of Paragraph 11 are denied.
24
            12.   Celsius admits that it offers the products for sale depicted in
25
      the Complaint. Celsius denies the remaining allegations in Paragraph 12.
26
            13.   Celsius denies the allegations in Paragraph 13.
27
28                                          -	2	-	
                         Celsius’ Answer and Affirmative Defenses
                                  2:18-cv-02371-GMN-NJK
     Case 2:18-cv-02371-GMN-NJK Document 14 Filed 01/30/19 Page 3 of 11




 1
            14.   Celsius denies the allegations in Paragraph 14.
 2
            15.   Celsius denies the allegations in Paragraph 15.
 3
            16.   Celsius denies that Rockstar properly labels its beverages as
 4
      conventional foods. Celsius is without sufficient information to admit or
 5
      deny the remaining allegations in Paragraph 16 of the Complaint, and
 6
      therefore denies each and every remaining allegation in Paragraph 16 of
 7
      the Complaint.
 8
            17.   Celsius denies the allegations in Paragraph 17.
 9
            18.   Celsius denies that Rockstar properly labels its beverages as
10
      conventional foods. Celsius is without sufficient information to admit or
11
      deny the remaining allegations in Paragraph 18 of the Complaint, and
12
      therefore denies each and every remaining allegation in Paragraph 18 of
13
      the Complaint.
14
            19.   Celsius denies the allegations in Paragraph 19.
15
            20.   Celsius denies the allegations in Paragraph 20.
16
            21.   Celsius denies the allegations in Paragraph 21.
17
            22.   Celsius denies the allegations in Paragraph 22.
18
            23.   Celsius denies the allegations in Paragraph 23.
19
            24.   Celsius is without sufficient information regarding the contents
20
      of other products referred to in this paragraph to admit or deny the
21
      allegations in Paragraph 24 of the Complaint, and therefore denies each
22
      and every allegation in Paragraph 24 of the Complaint.
23
            25.   Celsius denies the allegations in Paragraph 25.
24
            26.   Celsius admits its products contain a proprietary formulation.
25
      Celsius admits its products make structure function claims and refers the
26
      Court to these actual claims on the Celsius products rather than those
27
28                                          -	3	-	
                         Celsius’ Answer and Affirmative Defenses
                                  2:18-cv-02371-GMN-NJK
     Case 2:18-cv-02371-GMN-NJK Document 14 Filed 01/30/19 Page 4 of 11




 1
      excerpted by Plaintiff.       Otherwise, Celsius denies the allegations in
 2
      Paragraph 26.
 3
            27.    Celsius denies the allegations in Paragraph 27.
 4
            28.    Celsius    admits     that   its   structure   function   claims   are
 5
      substantiated. Otherwise, Celsius denies the allegations in Paragraph 28.
 6
            29.    Celsius denies the allegations in Paragraph 29.
 7
            30.    Celsius denies the allegations in Paragraph 30.
 8
            31.    Celsius denies the allegations in Paragraph 31.
 9
            32.    Celsius admits that the Complaint depicts images of Celsius
10
      products. Otherwise, Celsius denies each and every remaining allegation
11
      in Paragraph 32.
12
            33.    Celsius denies the allegations in Paragraph 33.
13
            34.    Celsius denies the allegations in Paragraph 34.
14
            35.    Celsius denies the allegations in Paragraph 35.
15
            36.    Celsius is without sufficient information to admit or deny the
16
      allegations in the first sentence of Paragraph 36 of the Complaint. Celsius
17
      denies the allegations in the second sentence of Paragraph 36 of the
18
      Complaint.
19
            37.    Celsius denies the allegations in Paragraph 37.
20
                                   FIRST CLAIM FOR RELIEF
21
            38.    In response to Paragraph 38, Celsius restates its responses to
22
      Paragraphs 1 through 37.
23
            39.    Celsius denies the allegations in Paragraph 39.
24
            40.    Celsius denies the allegations in Paragraph 40.
25
            41.    Celsius denies the allegations in Paragraph 41.
26
            42.    Celsius denies the allegations in Paragraph 42.
27
28                                              -	4	-	
                             Celsius’ Answer and Affirmative Defenses
                                      2:18-cv-02371-GMN-NJK
     Case 2:18-cv-02371-GMN-NJK Document 14 Filed 01/30/19 Page 5 of 11




 1
            43.    Celsius denies the allegations in Paragraph 43.
 2
            44.    Celsius denies the allegations in Paragraph 44.
 3
            45.    Celsius denies the allegations in Paragraph 45.
 4
                                SECOND CLAIM FOR RELIEF
 5
            46.    In response to Paragraph 46, Celsius restates its responses to
 6
      Paragraphs 1 through 45.
 7
            47.    Celsius denies the allegations in Paragraph 47.
 8
            48.    Celsius denies the allegations in Paragraph 48.
 9
            49.    Celsius denies the allegations in Paragraph 49.
10
                                  THIRD CLAIM FOR RELIEF
11
            50.    In response to Paragraph 50, Celsius restates its responses to
12
      Paragraphs 1 through 49.
13
            51.    Celsius denies the allegations in Paragraph 51.
14
            52.    Celsius denies the allegations in Paragraph 52.
15
            53.    Celsius denies the allegations in Paragraph 53.
16
            54.    Celsius denies the allegations in Paragraph 54.
17
            Celsius denies the remainder of the allegations in the “Prayer for
18
      Relief” and denies that Rockstar is entitled to any relief from Celsius. Except
19
      as and to the extend expressly admitted herein, Celsius denies each and
20
      very allegation and prayer for relief as set forth in Rockstar’s Complaint or
21
      otherwise.
22
                   CELSIUS’ AFFIRMATIVE DEFENSES TO THE COMPLAINT
23
            Celsius hereby asserts and pleads the following defenses to
24
      Rockstar’s claims for relief:
25
26
27
28                                             -	5	-	
                            Celsius’ Answer and Affirmative Defenses
                                     2:18-cv-02371-GMN-NJK
     Case 2:18-cv-02371-GMN-NJK Document 14 Filed 01/30/19 Page 6 of 11




 1                             FIRST AFFIRMATIVE DEFENSE
                                          Truth
 2
            Some or all of Rockstar’s claims are barred because the statements
 3
      made by Celsius are true and/or not misleading and are therefore not
 4
      actionable.
 5                           SECOND AFFIRMATIVE DEFENSE
 6                               No Injury or Damage
            The Complaint is barred because Rockstar has suffered no injury or
 7
      damage as a proximate result of the claims in the Complaint.
 8
                              THIRD AFFIRMATIVE DEFENSE
 9
                                    Unclean Hands
10          Rockstar has unclean hands as a result of Rockstar’s own misconduct
11    and unlawful acts and is therefore barred from asserting some or all of its
12    claims for declaratory and injunctive relief against Celsius because
13    Rockstar has engaged in precisely the same acts and practices that it
14    accuses Celsius of engaging in in the Complaint. “The unclean hands
15    doctrine derives from the equitable maxim that ‘he who comes into equity
16    must come with clean hands.’” Ellenburg v. Brockway, Inc., 763 F.2d 1091,
17    1097 (9th Cir. 1985). “This maxim ‘closes the doors of a court of equity to one
18    tainted with inequitableness or bad faith relative to the matter in which he
19    seeks relief, however improper may have been the behavior of the
20    defendant.’” Id. (quoting Precision Inst. Mfg. Co. v. Automotive
21    Maintenance Mach. Co., 324 U.S. 806, 814 (1945)); accord N. E. Med. Servs.,
22    Inc. v. State of California Dep’t of Health, 670 F. App’x 615, 616 (9th Cir.
23    2016), cert. denied sub nom. N. E. Med. Servs., Inc. v. California Dep’t of
24    Health & Human Servs., 137 S. Ct. 2171 (2017).
25
26
27
28                                            -	6	-	
                           Celsius’ Answer and Affirmative Defenses
                                    2:18-cv-02371-GMN-NJK
     Case 2:18-cv-02371-GMN-NJK Document 14 Filed 01/30/19 Page 7 of 11




 1                          FOURTH AFFIRMATIVE DEFENSE
                               Statute of Limitations
 2
            Rockstar’s Nevada Deceptive Trade Practices Act (NDTPA) and
 3
      unfair competition claims are subject to a four-year statute of limitations.
 4
      Because Rockstar filed its NDTPA and unfair competition claims on
 5
      December 13, 2018, any damages or other remedies stemming from any
 6
      alleged conduct associated with these claims that occurred prior to
 7
      December 13, 2014 are time-barred.
 8
                              FIFTH AFFIRMATIVE DEFENSE
 9                                      Puffery
10          Some or all of Rockstar’s claims are barred because statements

11    made by Celsius alleged by Rockstar were non-actionable commercial

12    puffery and vague statements that provide nothing concrete upon which

13    the recipients of the communications could reasonably rely.

14                            SIXTH AFFIRMATIVE DEFENSE
                                       Standing
15
            Rockstar’s Nevada Deceptive Trade Practices Act (NDTPA) claim is
16
      barred because Rockstar is not a “victim” of consumer fraud, and thus
17
      Rockstar lacks standing. Under the NDTPA, “[a]n action may be brought
18
      by any person who is a victim of consumer fraud.” NRS 41.600(1). Rockstar,
19
      as a competitor, is not a “victim” within the meaning of NRS 41.600.
20
                            SEVENTH AFFIRMATIVE DEFENSE
21                                    Standing
22          Rockstar’s claims are barred because Rockstar is not competitor of

23    Celsius in the market for dietary supplements inasmuch as the statements

24    of identity for each company’s respective products are different and they

25    do not compete within the same market.

26
27
28                                           -	7	-	
                          Celsius’ Answer and Affirmative Defenses
                                   2:18-cv-02371-GMN-NJK
     Case 2:18-cv-02371-GMN-NJK Document 14 Filed 01/30/19 Page 8 of 11




 1                            EIGHTH AFFIRMATIVE DEFENSE
                                  No Double Recovery
 2
            Rockstar cannot be awarded damages for the same accused acts
 3
      of Celsius that are cast in multiple theories of recovery. Therefore, Rockstar’s
 4
      claims for damages must fail.
 5
                              NINTH AFFIRMATIVE DEFENSE
 6                                Unjust Enrichment
 7          Rockstar seeks a recovery that it is not entitled to recover, and the

 8    award of judgment sought by Rockstar would unjustly enrich Rockstar.

 9    Therefore, Rockstar’s claims for damages must fail.

10                            TENTH AFFIRMATIVE DEFENSE
                              Failure to Mitigate Damages
11
            Through its actions and inactions, Rockstar has failed to mitigate the
12
      damages it seeks in this action. Therefore, The Rockstar’s claim for damages
13
      in the Complaint must fail.
14
                             ELEVENTH AFFIRMATIVE DEFENSE
15                                    Preemption
16          The U.S. Supreme Court’s decision in POM Wonderful LLC v. Coca-

17    Cola Co., 573 U.S. 102 (2014) notwithstanding, Rockstar’s claims against

18    Celsius are preempted by the Food, Drug & Cosmetics Act (FDCA) as

19    amended by the Dietary Supplement Health in Education Act (DSHEA), and

20    the regulations promulgated thereunder. Rockstar’s claims are not

21    complementary to the FDCA as amended by DSHEA, they displace

22    remedies provided for in the FDCA as amended by DSHEA, and Congress

23    did not intend for Rockstar to be a private enforcer of, among other things,

24    who can use “dietary supplement” as a statement of identity and who

25    cannot, whether a product is misbranded or not, whether a claim is proper

26    or not, and as a result this case is outside the exception for FDA preemption

27    announced in POM Wonderful.

28                                            -	8	-	
                           Celsius’ Answer and Affirmative Defenses
                                    2:18-cv-02371-GMN-NJK
     Case 2:18-cv-02371-GMN-NJK Document 14 Filed 01/30/19 Page 9 of 11




 1                          TWELVTH AFFIRMATIVE DEFENSE
                                     Preclusion
 2
            The U.S. Supreme Court’s decision in POM Wonderful LLC v. Coca-
 3
      Cola Co., 573 U.S. 102 (2014) notwithstanding, Rockstar’s claims against
 4
      Celsius are precluded by the FDCA and FDA rulemaking regarding dietary
 5
      supplements and dietary supplement claims because Rockstar’s claims are
 6
      not complementary to the FDCA as amended by DSHEA, they displace
 7
      remedies provided for in the FDCA as amended by DSHEA, and Congress
 8
      did not intend for Rockstar to be a private enforcer of who can use “dietary
 9
      supplement” as a statement of identity and who cannot, whether a
10
      product is misbranded or not, whether a claim is proper or not, and as a
11
      result this case is outside the exception for FDA preclusion announced in
12
      POM Wonderful.
13                         THIRTEENTH AFFIRMATIVE DEFENSE
14                                 First Amendment
            The claims asserted by Rockstar relate to issues on which Celsius
15
      enjoys freedom of commercial speech under the First Amendment and are
16
      therefore not subject to restriction by this court except in accordance with
17
      Central Hudson Gas & Electric Corp. v. Public Service Commission, 447 U.S.
18
      557 (1980) and its progeny under circumstances that are absent or
19
      inapplicable here. Celsius’ statements are statements of fact, opinion, or
20
      otherwise permitted to describe its products.
21
                                   PRAYER FOR RELIEF
22
            WHEREFORE, Celsius prays that the Court enter judgment as follows:
23
            1.     Entering judgment for Celsius on all claims made against
24
      Celsius in the Complaint, and ordering that Rockstar take nothing on its
25
      Complaint.
26
27
28                                           -	9	-	
                          Celsius’ Answer and Affirmative Defenses
                                   2:18-cv-02371-GMN-NJK
     Case 2:18-cv-02371-GMN-NJK Document 14 Filed 01/30/19 Page 10 of 11




 1
            2.     Order that Rockstar pay Celsius’ attorneys’ fees and costs as
 2
      provided by 15 U.S.C. § 1117, the NDTPA and/or pursuant to any applicable
 3
      law; and
 4
            3.     Grant Rockstar such other and further relief as the Court may
 5
      deem just.
 6
                                      JURY DEMAND
 7
            Celsius demands a jury trial on all claims so triable.
 8

 9          DATED: January 30, 2019           /s/ Marc J. Randazza
10                                            Marc J. Randazza, NV Bar No. 12265
                                              Ronald D. Green, NV Bar No. 7360
11                                            RANDAZZA LEGAL GROUP, PLLC
                                              2764 Lake Sahara Drive, Suite 109
12                                            Las Vegas, NV 89117
13                                            Telephone: 702.420.2001
                                              ecf@randazza.com
14
                                              Attorneys for Defendant
15
                                              Celsius Holdings, Inc.
16
17
18
19
20
21
22
23
24
25
26
27
28                                            -	10	-	
                           Celsius’ Answer and Affirmative Defenses
                                    2:18-cv-02371-GMN-NJK
     Case 2:18-cv-02371-GMN-NJK Document 14 Filed 01/30/19 Page 11 of 11




 1
                                                Case No. 2:18-cv-02371-GMN-NJK
 2
                               CERTIFICATE OF SERVICE
 3
            I HEREBY CERTIFY that on January 30th, 2019, I electronically filed the
 4
      foregoing document with the Clerk of the Court using CM/ECF. I further
 5
      certify that a true and correct copy of the foregoing document is being
 6
      served via transmission of Notices of Electronic Filing generated by CM/ECF.
 7
 8
                                             Respectfully Submitted,
 9
                                             /s/ Heather Ebert
10                                           Employee,
                                             Randazza Legal Group, PLLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           -	11	-	
                          Celsius’ Answer and Affirmative Defenses
                                   2:18-cv-02371-GMN-NJK
